Citation Nr: 0929349	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.    

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
chronic lumbosacral strain with degenerative joint disease 
did not manifest within one year after service and was not 
related to an injury or incident in service.  


CONCLUSION OF LAW

Chronic lumbosacral strain with degenerative joint disease 
was not incurred in or aggravated by service; nor may it be 
presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in December 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran has a current diagnosis of a back disability.  In 
the December 2005 VA examination, the Veteran was diagnosed 
with chronic lumbosacral strain with episodes of spasm and 
degenerative joint disease as depicted on an x-ray.  In a 
December 2006 MRI, the Veteran was diagnosed with moderately 
severe lumbar spinal stenosis at L4-5 and L5-S1.

The service treatment records show that the Veteran reported 
he did not have recurrent back pain in February 1967.  A 
physical examination clinically evaluated the Veteran's spine 
as normal.  The service treatment records show that the 
Veteran had low back strain in service.  In June 1968 the 
Veteran was diagnosed with mild low back strain.  An in-
service x-ray revealed a normal lumbar spine.  In December 
1968, the Veteran reported recurrent back pain.  His spine 
was clinically evaluated as normal and the Veteran was 
referred to the orthopedic clinic, but failed to keep his 
appointment.  

As there is a current lumbar spine disability and evidence of 
lumbar strain in service, the remaining issue is if there is 
a nexus between the lumbar strain in service and the current 
disability.  In a VA Compensation and Pension Examination in 
December 2005, the examiner physically examined the Veteran.  
The claims file was not available for review during the 
examination.  In February 2006, the examiner reviewed the 
claims file and considered the mild low back strain in 
service.  The examiner considered that the Veteran reported 
he did not have any traumatic injury and had not had a trauma 
to his back since discharge.  The examiner noted that the 
Veteran was a house cleaner since 1978 and his work current 
involved physical labor.  The examiner reviewed the x-ray 
evidence of diffuse degenerative changes which he opined 
would not be particularly unusual for a male of the Veteran's 
age and life style.  The examiner concluded that it was less 
likely as not that the Veteran's back strain in service led 
to the current osteoarthritis of the lumbosacral spine.  

The Board notes there is no medical evidence depicting 
symptoms of or a diagnosis of a low back or lumbar spine 
disability, including arthritis, within one year after 
separation from service.  Therefore, service connection 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no other medical evidence of record 
providing a link between the Veteran's current disability and 
the lumbar strain in service.  The February 2006 VA 
examination is the only objective medical evidence of record 
providing an opinion regarding whether his current disability 
is related to service.  There is also no evidence of 
continuity of symptoms of a low back disability, as the first 
medical evidence of record of a back disability is the VA 
examination.  This lapse in time weighs against the Veteran's 
claim.  Furthermore, as no doctor has ever opined that his 
current disability is related to any remote incident in 
service, service connected is not warranted.  To grant 
service connection, there must be competent medical evidence 
linking the Veteran's disability to service.  

The Board has considered the Veteran's contention that a 
relationship exists between his disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the evidence of record does not show a nexus between 
the Veteran's low back strain in service and the current 
disability.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim for service connection for 
chronic lumbosacral strain with degenerative joint disease 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for chronic lumbosacral strain with 
degenerative joint disease is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


